Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 4-6, 8-31, and 36-54, as amended by examiner’s amendment were allowed for the reasons discussed in the notice of allowance mailed on 7/6/21. 

Examiner’s Amendment
An additional examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Richards on 7/12/21.

Please amend the specification accordingly: 
IN THE SPECIFICATION
Please amend the paragraph commencing at page 6 line 12 to read as follows:

40. In Phase II studies, skin cancer, which is believed to be Notch-related, occurred, along with rash, pruritis and gastrointestinal ulcers. Amyloid related imaging abnormalities (ARIA, formerly called "vasogenic edema"), like those seen in passive immunotherapy studies, occurred as well.

see internet webpage:
news-medical.net/news/20110721/Bristol-Myers-Squibb-announces-results-of-BMS-708163-Ph
ase-ll-study-on-Alzheimers.aspx). Cognition trended toward a worsening compared with placebo in the higher dose patients.    (see
internet webpage: alzforum.org/therapeutics/avagacestat). A trial of BMS 708163 in prodromal Alzheimer's disease for patients having reduced CSF Aβ42 showed similar side effects, including non-melanoma skin cancers. There was no reduction in conversion to dementia. Avagacestat 


Please amend the paragraph commencing at page 8 line 16 to read as follows:

Two antibodies engineered to bind to different parts of Aβ1-42 have completed phase III trials. Solanezumab is directed at the central portion of Aβ. In preclinical studies it cleared plaque in transgenic animals, in a single-dose study, solanezumab raised CSF Aβ42 up to 35% in a dose-dependent manner and markedly increased plasma Aβ42. (Siemers et al, Clin Neuropharm 2010, 33, 67). CSF tau and ptau were not changed. (Lachno et al, J Alz Dis 2011, 26, 531). In a 12-week phase II trial, solanezumab increased CSF Aβ42 but did not affect plaque burden or ADAS-cog. (Solanezumab Phase II abstract P4-346 AAIC 2011, Siemers et al). A low incidence of cerebral vasogenic edema (ARIA) has been reported. (see Internet webpage
bmartinmd.com/2011/07/icad-2011.htmI ). Two large phase III trials of solanezumab in mild to moderate AD showed 42% (p=.008) and 20% (p=.012) reduction in loss on the ADAS-cog in mild patients in Expedition I and Expedition II respectively. Functional decline as measured by the ADCS-ADL was not significantly affected in Expedition I and tended to be in Expedition II, a 19% reduction (p=.076). When the mild subgroups were combined, cognitive loss was slowed by 34% (p=.001) and activities of daily living loss was decreased 17% (p=.057). (newsroom_Lilly_com, Oct 8, 2012). Neither the Neuropsychiatric Inventory (NPI) nor 40 in CSF was decreased and free Aβ42 did not change, nor did tau or ptau. (see Internet webpage alzforum.org/new/detail.asp?id=3313). There was a trend for a decreased amount of CSF Aβ, and a hint of more brain shrinkage in the treated group. Solanezumab has been chosen to be administered to amyloid-positive, nondemented patients over age 70 in the A4 study of the ADCS. (see Internet webpage alzforum.org/new/detail.asp?id=3379). A third phase III study, limited to mild AD patients who are amyloid positive, has been initiated. (Alzforum.org/therapeutics/solanezumab). 


Conclusion
Claims 1, 4-6, 8-31, and 36-54 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710.  The examiner can normally be reached on Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627